Citation Nr: 1455304	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder (claimed as stomach problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1965 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for stomach problems.  The Veteran timely appealed that decision.

The Veteran initially requested a Board hearing before a Veterans Law Judge; however, during the pendency of his appeal, he withdrew that request for a hearing in an August 2014 correspondence.  The Board will proceed with adjudication of the case at this time without the benefit of a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA gastrointestinal examination in February 2010, at which time he was diagnosed with delayed gastric emptying, diarrhea likely secondary to lactose intolerance and fat malabsorption secondary to laparoscopic cholecystectomy, and peptic ulcer disease, which apparently resolved in the 1980's.

A review of the claims file indicates that the Veteran has other gastrointestinal disorders diagnosed, including idiopathic gastroparesis, chronic cholecystitis with lithiasis, cholelithiasis, lactose intolerance and possible reflux syndrome secondary to his gastroparesis.  The Board notes that those conditions are not addressed in the previous VA examination.  

Moreover, the examiner did not address the December 1988 private treatment record which demonstrated several ongoing gastric/colon complaints, including diarrhea, as well as a diagnosis of abdominal pain syndrome at that time.  The Veteran has additionally submitted two letters indicating that he has lactose intolerance as a result of a change in his diet (adding dairy products) in service, which the Veteran has additionally argued.  The Veteran has furthermore asserted throughout the appeal period that his symptoms began in service-which demonstrate at least 3 separate incidents of gastroenteritis-and has been ongoing since discharge from service, including a long history of abdominal discomfort and diarrhea, which is also demonstrated in the service treatment records.  

In light of these deficiencies, the Board finds that a remand is necessary in order to obtain a new VA examination that adequately addresses the evidence in the claims file regarding whether there is a nexus to military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Palo Alto and Livermore VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since October 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his gastrointestinal disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine whether the claimed gastrointestinal disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should identify all gastrointestinal disorders found, to include idiopathic gastroparesis.  

The examiner should then opine whether any gastrointestinal disorders found, including idiopathic gastroparesis, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include any treatment for gastroenteritis therein.  

The examiner should specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology during and after service, including continued abdominal discomfort and diarrhea amongst other symptoms.  

The examiner should also additionally address the December 1988 private treatment record documenting abdominal pain syndrome, the numerous incidents of idiopathic gastroparesis since diagnosis in 2000, as well as other gastrointestinal and colon symptoms/disorders, such as chronic cholecystitis with lithiasis and cholelisthiasis which eventually led to the cholecystectomy.  

The examiner should additionally address whether the Veteran has a diagnosis of lactose intolerance, and whether such was initially manifested in service.  In so addressing that disorder, the examiner should address whether such is congenital in nature.  

The examiner should finally address any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a gastrointestinal disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



